MEMORANDUM **
State Farm Mutual Automobile Insurance Company appeals the district court’s order denying its motion to intervene as a defendant in this diversity action. We dismiss the appeal.
In a separate memorandum issued this day in appeal No. 01-15537, we affirmed the district court’s dismissal of the under*503lying action for lack of subject matter jurisdiction. Accordingly, this appeal is moot.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.